DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the image-pair selection unit” on the 6th line of the claim. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 5-8 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Morriyama (USPAPN 2011/0142286) discloses:
a memory; and a processor that is coupled to the memory (see para [53], a computer) and that is configured to:

detect, as a region indicating an object to be detected, a region that is based on a common pattern that is omnipresent in the image set, among extracted common patterns (see para [141], determining a candidate area in a new frame based on the extracted common features).
However, Morriyama does not disclose in each image included in the image set (i.e., the candidate area is applied to a new frame and not the multiple frames from which the common features are extracted from). Similar reasons apply to claims 7 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shim et al. (USPAPN 2018/0232603) discloses identifying common features within medical images.
Ideses et al. (USPAPN 2017/0060986) discloses classifying features according to known common features of advertisements.
Suwa et al. (JP2010-262578) discloses determining common features across multiple template images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Soo Jin Park/Primary Examiner, Art Unit 2668